Title: From Abigail Smith Adams to Harriet Welsh, 28 January 1818
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy Janry 28th 1818
				
				Mrs Cushing came last fryday to make me a visit, so that I have not been able to write a line She left me to day about noon, when I received a note from You with Carolines and mr Lymans Letter. it took us Some time and trouble to decypher it, but finally we made out to read & reread it. The president thinks it the best and most accurate account of the State of Literature &  the Learned professions in that Country which he has met with. he lends it to the Family, but considers it his property and requests it may be returned to him—I send you Vanderkemps Letter and my last Journal which you will see must not go further than your own Eye—as what she says respecting mr A would not do for any Eye but a Friends. If you see the National intelligencer it will explain to you who the strange figure of a Lady was who enterd the drawing Room in a Bonet & Pelese—The allegorical figures are not explaind to me in her painting but according to mrs A. they are too much for the modesty of one of the ministers—have you read in the paladium a peace peice addrest to mr Clay upon South American affairs dated Philadelphia. it treats him very plainly—I presume after the proclamation of the prince Regent forbidding his Subjects to engage, mr Clay will be more Wary—yesterday being fine Sleighing beside mrs Cushing and her Nephew, about ten a clock mr & mrs Holley came, then mr & mrs Boylstone—Mr Holley was so entertaining that he staid till night & I beleive would not have gone then, if she had not been engaged in the Evening—He is indeed a man of wonderfull powers of conversation, great reading, and retentive memory, none of which does he hide in a Napkeen. He is going to Washington on Monday—I have not been able to write to Caroline as I designd, but will tomorrow—the old Man must have made his Story out of his own Head. we never had any Chariot made for us in this State, and certainly not 40 years ago which was before the President went abroad—O sad what a rain and melting this delightfull snow away—I hoped for a lasting and solid foundation for a time—I want John to get me Some patterns of coating such as childrens Great coats are made of that which is good, and some patterns of Buff Cassemere & the price, also some pattern of calico Vinton & Case usually have a good assortment. be so good as to ask at Callenders what I can have a Bag of Coffe at for, of about 30 wt—My Letter from Caroline chiefly respected mrs Smith, and I sent it to mrs Adams to Show to her Sister. I fear a bundle designd for mrs Smith from Caroline is lost through carelessness—more words  may hap tomorrow—29nothing New this morning, but fair weather. pray why did you never show me Mr Holleys poetry upon miss Hart? I first heard of it from Washington. we are puzeld for mr. H Christian Name. is it Horace? not very Christian neither—I See in the paper, that the strange Lady has addrest a Letter to the Senate offering them this picture—I am mistaken if they purchase it. I also see a motion for raising the Sallery of our Govt If it does not succeed, shame upon the Members who prevent it. it ought to be 5 thousand—Rich as this state is—were you and I there Harriet we would do better things, provided we were Sovereign! burn, burn all such Hodge Poge from
				
					A A
				
				
			